         Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 1 of 56


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     ndlieber@venable.com                            jfcardenas-navia@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@venable.com                             jlnadipuram@venable.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@venable.com                            cnbingaman@venable.com
6    Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
13   ejacobs@hollandlawllp.com
14   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
15   San Francisco, CA 94104
     Tel: (415) 200-4980
16   Fax: (415) 200-4989
17   Attorneys for Plaintiffs
18                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                       OAKLAND DIVISION
20

21
                                                            Case No. 4:18-cv-01885-HSG
22

23
                                                            STIPULATION AND [PROPOSED]
     In re Koninklijke Philips Patent Litigation            ORDER REGARDING PRODUCTION
24
                                                            OF THIRD-PARTY CONFIDENTIAL
                                                            INFORMATION
25

26

27

28

                                                     1
           STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                 CONFIDENTIAL INFORMATION
                                  CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 2 of 56


1                                                STIPULATION
2           The parties in the above-captioned cases (“the Parties”) hereby stipulate and agree as follows:
3           WHEREAS, on February 23, 2017, the U.S. District Court for the District of Delaware
4    entered the Stipulated Protective Order (“the Protective Order,” attached as Exhibit A) in the above-
5    captioned cases (“the Philips Cases”) before those cases were transferred to this District on March
6    27, 2018;
7           WHEREAS Philips has represented to Defendants that it possesses non-privileged documents
8    that are responsive to the Defendants’ document requests, but that are subject to confidentiality
9    obligations to third parties that have not yet been resolved; and Microsoft has represented to Philips
10   that it possesses non-privileged documents that are responsive to Philips’ document requests, but that
11   are subject to confidentiality obligations to third parties that have not yet been resolved;
12          WHEREAS, the Parties wish: to establish a protocol in the Philips Cases regarding the
13   production of third-party confidential information and/or documents (“Third-Party Confidential
14   Information”) under the producing party’s possession, custody, or control or otherwise subject to
15   discovery, but not otherwise subject to objection other than on the basis of third-party
16   confidentiality;
17          IT IS HEREBY STIPULATED AND AGREED by and between the Parties, through their
18   respective counsel, that the following protocol shall govern the production of Third-Party
19   Confidential Information by a party (“the Producing Party”) in the Philips Cases:
20          1.      For Third-Party Confidential Information currently in the Producing Party’s
21                  possession, custody, or control that is within the valid scope of a discovery request
22                  and that the Producing Party does not otherwise object to producing on a basis or
23                  bases other than third-party confidentiality, the Producing Party shall within fourteen
24                  (14) days of the Court’s entry of this stipulation notify the relevant third-party in
25                  writing that it intends to produce the Third-Party Confidential Information to one or
26                  more parties, as applicable, in the Philips Cases under the Protective Order unless the
27                  third-party moves this Court within fourteen (14) days (“the Fourteen-Day Period”) of
28                  the notice for a protective order or other relief regarding production of the Third-Party
                                                         2
           STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                 CONFIDENTIAL INFORMATION
                                  CASE NO. 4:18-CV-01885-HSG
     Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 3 of 56


1            Confidential Information, and the Producing Party shall provide the third-party with a
2            copy of the Protective Order;
3      2.    For any other Third-Party Confidential Information that is within the valid scope of a
4            discovery request and that the Producing Party does not otherwise object to producing
5            on a basis or bases other than third-party confidentiality, the Producing Party shall
6            before the close of fact discovery, and to the extent required by the Federal Rules of
7            Civil Procedure or any other relevant rules in force, at appropriate times after the
8            close of fact discovery, notify the relevant third-party regarding production of that
9            Third-Party Confidential Information according to the protocol set forth in Paragraph
10           1 above. The notification must occur within fourteen (14) days of receipt or
11           collection of such Third-Party Confidential Information by the Producing Party’s
12           outside counsel. The parties will make good faith efforts to collect all such Third-
13           Party Confidential Information that is in their respective client’s possession before the
14           close of fact discovery.
15     3.    If the third-party does not move the Court for a protective order or other relief within
16           the Fourteen-Day Period, the Producing Party shall, within seven (7) days thereafter,
17           produce the Third-Party Confidential Information to the one or more parties pursuant
18           to the terms and conditions of the Protective Order and bearing the “HIGHLY
19           CONFIDENTIAL – OUTSIDE COUNSEL ONLY” designation set forth in the
20           Protective Order;
21     4.    If the third party does move the Court for a protective order or other relief, the
22           Producing Party shall await the Court’s ruling on that motion, and shall proceed
23           according to that ruling; and
24     5.    Any party wishing to object, oppose, and/or otherwise respond to that third-party
25           motion shall do so in accordance with the Civil Local Rules of this Court, unless
26           ordered otherwise.
27

28

                                                 3
      STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                            CONFIDENTIAL INFORMATION
                             CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 4 of 56


1
     Dated: December 10, 2018
2

3    VENABLE LLP

4    /s/ Michael P. Sandonato
     Michael P. Sandonato (admitted pro hac vice)
5
     John D. Carlin (admitted pro hac vice)
6    Natalie Lieber (admitted pro hac vice)
     Christopher M. Gerson (admitted pro hac vice)
7    Jonathan M. Sharret (admitted pro hac vice)
     Daniel A. Apgar (admitted pro hac vice)
8    Robert S. Pickens (admitted pro hac vice)
9
     Sean M. McCarthy (admitted pro hac vice)
     Jaime F. Cardenas-Navia (admitted pro hac vice)
10   Joyce L. Nadipuram (admitted pro hac vice)
     Caitlyn N. Bingaman (admitted pro hac vice)
11   1290 Avenue of the Americas
     New York, NY 10104-3800
12
     (212) 218-2100
13   msandonato@venable.com
     jcarlin@venable.com
14   nlieber@venable.com
     cgerson@venable.com
15
     jsharret@venable.com
16   dapgar@venable.com
     rspickens@venable.com
17   smccarthy@venable.com
     jfcardenas-navia@venable.com
18   jlnadipuram@venable.com
19
     cnbingaman@venable.com

20   Chris Holland (SBN 164053)
     Lori L. Holland (SBN 202309)
21   Ethan Jacobs (SBN 291838)
     HOLLAND LAW LLP
22
     220 Montgomery Street, Suite 800
23   San Francisco, CA 94104
     Tel: (415) 200-4980
24   Fax: (415) 200-4989
25
     Attorneys for Plaintiffs
26

27

28

                                                       4
           STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                 CONFIDENTIAL INFORMATION
                                  CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 5 of 56


1
     Dated: December 10, 2018
2
     WARREN LEX LLP
3
     /s/ Matt Warren
4
     Matt Warren                                      Craig Kaufman
5    Patrick Shields                                  Kai Tseng
     Brian Wikner                                     Hsiang (James) Lin
6    Erika Mayo                                       TECHKNOWLEDGE LAW GROUP LLP
     Patrick A. Fitch                                 100 Marine Parkway, Suite 200
7    2261 Market Street, No. 606                      Redwood Shores, CA 94065
8
     San Francisco, CA 94114
     matt@warrenlex.com                               Attorneys for Defendants Acer, Inc. and Acer
9    patrick@warrenlex.com                            America Corporation
     brian@warrenlex.com
10   erika@warrenlex.com                              Michael J. Newton
     fitch@warrentlex.com                             Derek Neilson
11
                                                      Sang (Michael) Lee
12   Bruce R. Genderson                               ALSTON & BIRD LLP
     Kevin Hardy                                      2828 N. Harwood Street, Suite 1800
13   Aaron P. Maurer                                  Dallas, TX 75201-2139
     David M. Krinsky
14
     Kyle Thomason                                    Patrick J. Flinn
15   Christopher A. Suarez                            ALSTON & BIRD LLP
     WILLIAMS & CONNOLLY LLP                          1201 West Peachtree Street, Suite 4900
16   725 Twelfth Street, N.W.                         Atlanta, GA 30309-3424
     Washington D.C. 20005
17
                                                      Xavier M. Brandwajn
18
     Attorneys for Defendants Acer, Inc., Acer        ALSTON & BIRD LLP
     America Corporation, ASUSTeK Computer Inc.       1950 University Avenue, 5th Floor
19   and ASUS Computer International                  East Palo Alto, CA 94303
20
                                                      Ross R. Barton
21                                                    ALSTON & BIRD LLP
                                                      101 South Tyron Street, Suite 4000
22                                                    Charlotte, NC 28280-4000
                                                      (704) 444-1000
23

24                                                    Attorneys for Defendants ASUSteK Computer
                                                      Inc. and ASUS Computer International
25

26

27

28

                                                  5
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 6 of 56


1

2    Dated: December 10, 2018                       Dated: December 10, 2018

3    LUCIAN C. CHEN, ESQ. PLLC                      PERKINS COIE LLP
4
     /s/ Lucian C. Chen                             /s/ John Schnurer
5    Lucian C. Chen                                 John Schnurer
     Wing K. Chiu                                   Kevin Patariu
6    One Grand Central Place                        Ryan Hawkins
     60 East 42nd Street, Suite 4600                Louise Lu
7    New York, NY 10165                             Vinay Sathe
8
     (212) 710-3007                                 11988 El Camino Real, Suite 350
     lucianchen@lcclegal.com                        San Diego, CA 92130
9    wingchiu@lcclegal.com                          (858) 720-5700
                                                    JSchnurer@perkinscoie.com
10   Attorneys for Defendant YiFang USA, Inc.       KPatariu@perkinscoie.com
     D/B/A E-Fun, Inc.                              RHawkins@perkinscoie.com
11
                                                    VSathe@perkinscoie.com
12
                                                    Ryan McBrayer
13                                                  Jonathan Putman
                                                    Antoine M. McNamara
14
                                                    Stevan Stark, Jr.
15                                                  PERKINS COIE LLP
                                                    1201 Third Avenue, Suite 4900
16                                                  Seattle, WA 98101
                                                    (206) 359-8000
17                                                  RMcBrayer@perkinscoie.com
18
                                                    JPutman@perkinscoie.com
                                                    AMcNamara@perkinscoie.com
19                                                  SStark@perkinscoie.com

20                                                  Attorneys for Defendants HTC Corp. and
                                                    HTC America, Inc.
21

22

23

24

25

26

27

28

                                                6
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 7 of 56


1

2
     Dated: December 10, 2018
3

4    PERKINS COIE LLP
5
     /s/ Chad S. Campbell
6    Chad S. Campbell
     2901 N. Central Avenue, Suite 2000
7    Phoenix, AZ 85012-2788
     (602) 351-8000
8    CSCampbell@perkinscoie.com
9
     Judith Jennison
10   Christina McCullough
     PERKINS COIE LLP
11   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
12
     (206) 359-8000
13
     Patrick J. McKeever
14   PERKINS COIE LLP
     11988 El Camino Real, Suite 350
15
     San Diego, California 92130-2594
16   (858) 720-5700

17   Tiffany P. Cunningham
     PERKINS COIE LLP
18   131 South Dearborn Street
19
     Suite 1700
     Chicago, Illinois 60603-5559
20   (312) 324-8400

21   Sarah E. Stahnke
     PERKINS COIE LLP
22
     3150 Porter Drive
23   Palo Alto, California 94304-1212
     (650) 838-4300
24
     Attorneys for Microsoft Corporation
25

26

27

28

                                            7
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 8 of 56


1                                       CIVIL L.R. 5-1(i) ATTESTATION
2           I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed
3    above to execute on their behalf this Stipulation and [Proposed] Order Regarding Production of
4    Third-Party Confidential Information.
5
            Dated: December 10, 2018                        /s/ Chris Holland
6
                                                            Chris Holland
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        8
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 9 of 56


1                                    [PROPOSED] ORDER
2          PURSUANT TO STIPULATION, IT IS SO ORDERED.
3
     Dated: ________________, 2018              ________________________________
4                                               HON. HAYWOOD S. GILLIAM, JR.
                                                UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
          STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                                CONFIDENTIAL INFORMATION
                                 CASE NO. 4:18-CV-01885-HSG
     Case 4:18-cv-01885-HSG Document 571 Filed 12/10/18 Page 10 of 56


1

2

3

4

5

6

7                                  EXHIBIT A
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        10
      STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF THIRD-PARTY
                            CONFIDENTIAL INFORMATION
                             CASE NO. 4:18-CV-01885-HSG
           Case
           Case4:18-cv-01885-HSG
                4:18-cv-01885-HSG Document
                                  Document571
                                           132 Filed
                                               Filed12/10/18
                                                     02/23/17 Page
                                                              Page11
                                                                   1 of
                                                                      of46
                                                                         56


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

                                                     )
KONINKLIJKE PHILIPS N.V.,                            )
U.S. PHILIPS CORPORATION,                            )
                                                     )
                 Plaintiffs,                         )   C.A. No. 15-1125-GMS
         v.                                          )
                                                     )
ASUSTEK COMPUTER INC.,                               )
ASUS COMPUTER INTERNATIONAL,                         )
                                                     )
                 Defendants.                         )
                                                     )
                                                     )
MICROSOFT CORPORATION,                               )
                                                     )
                 Intervenor-Plaintiff,               )
         v.                                          )
                                                     )
KONINKLIJKE PHILIPS N.V.,                            )
U.S. PHILIPS CORPORATION,                            )
                                                     )
            Intervenor-Defendants.                   )
________________________________________             )
                                                     )
KONINKLIJKE PHILIPS N.V.,                            )
U.S. PHILIPS CORPORATION,                            )
                                                     )
                 Intervenor-Defendants/              )
                 Counterclaim Plaintiffs in          )
                 Intervention,                       )
                                                     )
         v.                                          )
                                                     )
MICROSOFT CORPORATION                                )
                                                     )
                 Intervenor-Plaintiff/Counterclaim   )
                 Defendant in Intervention           )
                                                     )
         AND                                         )
                                                     )
MICROSOFT MOBILE INC.,                               )
                                                     )
                 Counterclaim Defendant              )
                 In Intervention                     )
                                                     )


{01191054;v1 }
       Case
       Case4:18-cv-01885-HSG
            4:18-cv-01885-HSG Document
                              Document571
                                       132 Filed
                                           Filed12/10/18
                                                 02/23/17 Page
                                                          Page12
                                                               2 of
                                                                  of46
                                                                     56


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1127-GMS
      v.                                        )
                                                )
VISUAL LAND, INC.,                              )
                                                )
            Defendant.                          )
                                                )

                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
                                                )
                                                )
       Case
       Case4:18-cv-01885-HSG
            4:18-cv-01885-HSG Document
                              Document571
                                       132 Filed
                                           Filed12/10/18
                                                 02/23/17 Page
                                                          Page13
                                                               3 of
                                                                  of46
                                                                     56


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1130-GMS
      v.                                        )
                                                )
DOUBLE POWER TECHNOLOGY, INC.,                  )
ZOWEE MARKETING CO., LTD.,                      )
SHENZEN ZOWEE TECHNOLOGY CO.,                   )
LTD.,                                           )
                                                )
            Defendants.                         )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
                                                )
       Case
       Case4:18-cv-01885-HSG
            4:18-cv-01885-HSG Document
                              Document571
                                       132 Filed
                                           Filed12/10/18
                                                 02/23/17 Page
                                                          Page14
                                                               4 of
                                                                  of46
                                                                     56


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1131-GMS
      v.                                        )
                                                )
YIFANG USA, INC. D/B/A E-FUN, INC.,             )
                                                )
            Defendant.                          )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
     Case
     Case4:18-cv-01885-HSG
          4:18-cv-01885-HSG Document
                            Document571
                                     132 Filed
                                         Filed12/10/18
                                               02/23/17 Page
                                                        Page15
                                                             5 of
                                                                of46
                                                                   56



                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1170-GMS
      v.                                        )
                                                )
ACER INC.,                                      )
ACER AMERICA CORPORATION,                       )
                                                )
            Defendants.                         )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
       Case
       Case4:18-cv-01885-HSG
            4:18-cv-01885-HSG Document
                              Document571
                                       132 Filed
                                           Filed12/10/18
                                                 02/23/17 Page
                                                          Page16
                                                               6 of
                                                                  of46
                                                                     56




                                                  )
KONINKLIJKE PHILIPS N.V.,                         )
U.S. PHILIPS CORPORATION,                         )
                                                  )
              Plaintiffs,                         )          C.A. No. 15-1126-GMS
       v.                                         )
                                                  )
HTC CORP., HTC AMERICA, INC.,                     )
                                                  )
              Defendants.                         )
                                                  )
                                                  )
KONINKLIJKE PHILIPS N.V.,                         )
U.S. PHILIPS CORPORATION,                         )
                                                  )
              Plaintiffs,                         )          C.A. No. 15-1128-GMS
       v.                                         )
                                                  )
SOUTHERN TELECOM INC.,                            )
                                                  )
              Defendant.                          )
                                                  )

                            STIPULATED PROTECTIVE ORDER

       WHEREAS sensitive, proprietary, and/or confidential information is likely to be

disclosed or produced during the course of the above-captioned actions (collectively, the

“Actions”) by the above-captioned parties (collectively, the “Parties”) or non-parties to these

Actions;

       WHEREAS such information must be protected in order to serve the legitimate business

interests of the Parties and non-parties;

       WHEREAS dissemination and disclosure of such information could severely injure or

damage the Party or non-party disclosing or producing the information and could place the Party

or non-party at a competitive disadvantage;
       Case
       Case4:18-cv-01885-HSG
            4:18-cv-01885-HSG Document
                              Document571
                                       132 Filed
                                           Filed12/10/18
                                                 02/23/17 Page
                                                          Page17
                                                               7 of
                                                                  of46
                                                                     56



        WHEREAS the Parties have, through counsel, stipulated to the entry of this Protective

Order for the purpose of protecting the respective interests of the Parties and non-parties to these

Actions, preventing the unnecessary dissemination or disclosure of such information, and

facilitating the progress of these Actions;

        WHEREAS the Parties have established good cause for entry of this Protective Order;

        IT IS HEREBY STIPULATED AND AGREED by and between the Parties, through

their respective counsel, that the terms and conditions of this Protective Order shall govern the

handling and use of any and all documents, depositions, pleadings, exhibits, and all other

information provided by or obtained from any Party or non-party in these Actions;

        IT IS THEREFORE ORDERED THAT:

1. Definitions

       “Discovery Material” shall mean all documents, depositions, pleadings, exhibits, things

and all other material or information subject to discovery in these Actions, including but not

limited to responses to requests for production of documents, answers to interrogatories,

responses to requests for admissions, deposition testimony and exhibits, expert reports, and all

other discovery taken or provided pursuant to the Local Rules or the Federal Rules of Civil

Procedure, as well as testimony adduced at trial, trial exhibits, matters in evidence, and any other

information used or disclosed at trial, hereafter furnished, directly or indirectly, by or on behalf

of any Party, non-party, or witness in connection with these Actions.

       “Producing Party” shall mean any Party or any non-party who produces, provides, or

otherwise discloses Discovery Materials designated in accordance with this Protective Order in

connection with these Actions.




                                                -3-
       Case
       Case4:18-cv-01885-HSG
            4:18-cv-01885-HSG Document
                              Document571
                                       132 Filed
                                           Filed12/10/18
                                                 02/23/17 Page
                                                          Page18
                                                               8 of
                                                                  of46
                                                                     56



       “Receiving Party” shall mean any Party or any non-party who receives Discovery

Materials designated in accordance with this Protective Order from a Producing Party.

2. Applicability of This Protective Order

               All Discovery Material provided by or obtained from a Producing Party shall be

governed by this Protective Order. This Protective Order shall be operative as of the date it is

filed with the Court.

3. Designation of Confidential Information

       Discovery Material may be designated as “Confidential,” “Highly Confidential – Outside

Counsel Only,” or “Highly Confidential – Source Code” (hereafter, collectively, “Confidential

Information”) by a Producing Party in accordance with this Protective Order. The designation of

any Discovery Material as “Confidential,” “Highly Confidential – Outside Counsel Only,” or

“Highly Confidential – Source Code” shall be deemed effective unless and until the Court orders

otherwise.

       Discovery Material may be designated as “Confidential” when the Producing Party

reasonably and in good faith believes that the material contains or pertains to confidential

technical, sales, marketing, business, and/or trade information that is not publicly known.

Discovery Material may be designated as “Highly Confidential – Outside Counsel Only” when

the Producing Party reasonably and in good faith believes that the material is “Confidential” and

contains or pertains to highly confidential and sensitive information related to research and

development, design, business strategy, licenses, or other activities that are so highly sensitive

that its disclosure to persons other than those specified in Sections 8.a, 8.b, 8.c, 8.d, 8.e, 8.f, and

8.h could reasonably be expected to result in injury to the Producing Party.




                                                 -4-
       Case
       Case4:18-cv-01885-HSG
            4:18-cv-01885-HSG Document
                              Document571
                                       132 Filed
                                           Filed12/10/18
                                                 02/23/17 Page
                                                          Page19
                                                               9 of
                                                                  of46
                                                                     56



       Discovery Material may be designated as “Highly Confidential – Source Code” when the

Producing Party reasonably and in good faith believes that the material is “Highly Confidential –

Outside Counsel Only” and contains native source code (including computer code, comments on

code, “include” files, make files, link files, other human-readable files used in the generation,

building, or compiling of software, or firmware), algorithms, or pseudocode or descriptions of

such code, files, algorithms, or pseudocode, which are substantially equivalent to the actual code,

files, algorithms, or pseudocode, disclosure of which to persons other than those specified in

and in accordance with Section 10 could reasonably be expected to result in serious injury to

the Producing Party that could not be avoided by less restrictive means.

       A Producing Party, on its own initiative or at the request of another Party, may remove

the designation “Confidential,” “Highly Confidential – Outside Counsel Only,” or “Highly

Confidential – Source Code” or re-designate the material or a portion thereof as appropriate.

4. Marking of Confidential Information

       Confidential Information shall be designated and marked as follows:

       a. Documents. A document or any portion thereof, whether paper or electronic, is to be

           designated as Confidential Information by marking it with one of the following

           legends, or an equivalent thereof: “Confidential,” “Highly Confidential – Outside

           Counsel Only,” or “Highly Confidential – Source Code.” Such legend shall be placed

           on the first page of the document and on each page that the Producing Party claims to

           contain Confidential Information. To the extent reasonably requested by a Receiving

           Party, where less than all of a document is designated as Confidential Information or

           designated with the same confidentiality designation, the Producing Party shall

           provide indication clearly designating and distinguishing between types of




                                                -5-
Case 4:18-cv-01885-HSG Document 571
                                132 Filed 12/10/18
                                          02/23/17 Page 20
                                                        10 of 56
                                                              46



   Confidential Information and between Confidential Information and non-confidential

   information as applicable.

b. Electronic Media. Information or material stored on or transported by an electronic

   medium, e.g., stored on a magnetic, optical, or memory medium or transported by a

   network communication, is to be designated as Confidential Information by marking,

   to the extent practicable, the medium, container or communication with one of the

   following legends, or an equivalent thereof: “Confidential,” “Highly Confidential –

   Outside Counsel Only,” or “Highly Confidential – Source Code” and/or by appending

   such legend to the file names or designators. If any person or entity who receives

   such a designated medium prints or otherwise transfers to another medium any of the

   information, any resulting document or other medium shall be designated and marked

   by that person or entity as Confidential Information as set forth herein.

c. Discovery Responses, Exhibits, and Expert Reports. Responses to requests for

   production of documents, answers to interrogatories, responses to requests for

   admissions, deposition exhibits, trial exhibits, and expert reports are to be designated

   and marked as Confidential Information as set forth herein with respect to documents

   or electronic media as applicable.

d. Deposition Testimony and Transcripts. If during the course of a deposition, a

   Producing Party believes all or a portion of the testimony constitutes Confidential

   Information, counsel for the Producing Party may designate on the record, during the

   deposition all or a portion of the resulting deposition transcript as “Confidential,”

   “Highly Confidential – Outside Counsel Only,” or “Highly Confidential – Source

   Code”, and further may require any such persons not authorized to receive such




                                        -6-
Case 4:18-cv-01885-HSG Document 571
                                132 Filed 12/10/18
                                          02/23/17 Page 21
                                                        11 of 56
                                                              46



  Confidential Information to leave the room of the deposition during the period such

  Confidential Information is discussed.     The court reporter or videographer shall

  separately mark any pages of the transcript of the deposition that have been

  designated on the record, during the deposition to contain Confidential Information.

  Portions or the entirety of a deposition transcript (including exhibits not already

  designated under this Protective Order) that were not designated as Confidential

  Information on the record, during the deposition shall be presumptively deemed to be

  “Highly Confidential – Outside Counsel Only” for a period of three (3) weeks

  following receipt of the transcript by counsel for the Producing Party. Within the

  three (3) week period, a Producing Party may designate the transcript or a portion

  thereof as Confidential Information by providing to all other Parties, the court

  reporter for the deposition, and all other persons known to the Producing Party to

  have received a copy of the deposition transcript, written notice designating the

  transcript or portions thereof as “Confidential,” “Highly Confidential – Outside

  Counsel Only,” or “Highly Confidential – Source Code.” The notice shall cite this

  Protective Order, identify the appropriate level of confidentiality, and, if available,

  identify the pages and lines, and/or exhibits, to be Confidential Information. Each

  copy of the transcript or portion thereof so designated shall be marked by the person

  receiving the notice with the appropriate legend indicating the level of confidentiality

  claimed by the Producing Party and shall be governed by the terms of this Protective

  Order. Copies of the pages marked as containing Confidential Information may be

  provided only to persons permitted by the other provisions of this Protective Order to

  receive such Confidential Information.




                                      -7-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 22
                                                               12 of 56
                                                                     46



5. Use of Confidential Information

       Discovery Materials designated as Confidential Information shall not be made available

to any person or entity except as authorized under this Protective Order.              Confidential

Information from a Producing Party shall be used by the Receiving Party solely for the

prosecution or defense of the claims in these Actions, including pursuing the allegations in the

pleadings in these Actions, and for the depositions, preparation of motions, trial of these Actions,

any appeal of these Actions, settlement discussions and negotiations, or any form of alternative

dispute resolution in these Actions, and for no other purpose whatsoever, whether directly or

indirectly. Unless otherwise agreed in writing by the Producing Party or so ordered by a court,

Confidential Information shall not be used or disclosed to any other person or entity, or be used

or disclosed for any other use or purpose.

       Nothing in this Protective Order shall affect the right of a Producing Party to disclose or

use its own Confidential Information for any purpose. Nothing in this Protective Order shall

limit or bar any attorney from rendering advice or counsel to his or her client with respect to

these Actions or, in connection with rendering such advice or counsel, from conveying such

attorney's evaluation or assessment of Confidential Information, provided that, such conveyance,

advice, or counsel does not disclose the contents of any Confidential Information, which

disclosure would be contrary to the terms of this Protective Order. Further, nothing in this

Protective Order limits a Receiving Party’s ability to show materials designated by a Producing

Party as Confidential Information to that Producing Party, including any present officer, director,

employee, or representative thereof.

       This Protective Order does not restrict disclosure or use of the following types of

information: (a) information in the public domain at the time of disclosure; (b) information that




                                                -8-
         Case 4:18-cv-01885-HSG Document 571
                                         132 Filed 12/10/18
                                                   02/23/17 Page 23
                                                                 13 of 56
                                                                       46



becomes part of the public domain through no fault of the Receiving Party; (c) information that

was in the Receiving Party’s rightful and lawful possession at the time of disclosure; and (d)

information that the Receiving Party lawfully receives from a third party without restriction as to

disclosure, provided that the third party had the right to make the disclosure to the Receiving

Party.

6. Inadvertent Disclosures

         Each person receiving Confidential Information shall exercise due and proper care, in

connection with the storage, custody, use, and dissemination of such information, to avoid any

intentional or inadvertent disclosure to persons to whom disclosure is not permitted under this

Protective Order.

         This Protective Order is intended to be an Order within the meaning of Fed. R. Evid.

502(d) and Fed. R. Evid. 502(e).        The inadvertent, unintentional disclosure of material or

information subject to the attorney-client privilege, the work product doctrine or other privilege

or immunity shall not be a waiver, in whole or in part, of the relevant privilege or immunity.

Within a reasonable time after the discovery of the inadvertent production, the Producing Party

shall notify the Receiving Party, in writing, that it inadvertently produced documents, testimony,

information, or things that are protected from disclosure under the attorney-client privilege, work

product doctrine, or any other applicable privilege or immunity. The Receiving Party shall then:

         •   return or destroy all copies of such documents, testimony, information, or things to

             the Producing Party within three (3) business days of receipt of such notice;

         •   destroy all notes or other work product reflecting the content of such material and

             delete or sequester such material from any litigation support or other database within

             three (3) business days of receipt of such notice; and




                                                  -9-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 24
                                                               14 of 56
                                                                     46



       •   not further use such items for any purpose unless and until further order of the Court.

       The return of any discovery item to the Producing Party shall not in any way preclude the

Receiving Party from seeking a Court Order (via the procedures in Paragraph 5.a of the

Scheduling Order) after conferring with the Producing Party for a ruling that: (i) the document or

thing is not protected by the attorney-client privilege, the common-interest privilege, the work-

product immunity, or any other immunity, or (ii) any applicable privilege or immunity has been

waived other than by the inadvertent production of such material. In addition, the Parties shall

comply with Fed. R. Civ. P. 26(b)(5)(B). Prior to seeking an Order as allowed above, the Parties

will promptly meet and confer to attempt to resolve any dispute. In no event is this provision

intended to be narrower in scope than Fed. R. Evid. 502(b), rather it is intended to be as broad as

its terms can be reasonably interpreted.

       In the event of disclosure of Confidential Information to any person not authorized to

such access under this Protective Order, the Receiving Party responsible for having made such

disclosure, and each Party with knowledge thereof, shall immediately inform counsel for the

Producing Party whose Discovery Material has been disclosed of all known relevant information

concerning the nature and circumstances of the disclosure. The Receiving Party responsible for

improperly disclosing such Discovery Material shall also promptly take all reasonable measures

to retrieve the improperly disclosed Discovery Material and to ensure that no further or greater

unauthorized disclosure or use thereof is made.

7. Inadvertent Failure to Properly Mark Confidential Information

       A Producing Party that inadvertently fails to mark an item as Confidential Information or

fails to mark an item with the correct designation of confidentiality at the time of the production

shall, within a reasonable time after discovery of the inadvertent failure to mark, notify in writing




                                                -10-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 25
                                                               15 of 56
                                                                     46



counsel for each Receiving Party to whom the material was disclosed that the material was not

properly designated.    The notice shall be accompanied by substitute copies of each item,

appropriately marked under this Protective Order. Within five (5) business days of receipt of the

substitute copies, the Receiving Party shall return or destroy the previously unmarked, or

incorrectly marked, items and all copies thereof and confirm such to the Producing Party. Such

failure to properly mark an item shall not be a waiver in whole or in part of a Producing Party’s

claim of confidentiality, either as to the specific information, document or thing disclosed or as

to any other material or information concerning the same or related subject matter. However,

nothing in this Section shall preclude a Receiving Party from challenging the propriety of the

claim of confidentiality.

8. Disclosure of Discovery Materials Designated “Confidential”

       Absent prior written consent of the Producing Party or as otherwise ordered by the Court,

access to and disclosure of Discovery Materials designated as “Confidential,” or copies or

extracts therefrom and compilations and summaries thereof shall be limited to:

       a. Retained outside counsel of record to the Receiving Party, and the employees of such

           outside counsel (or such counsel’s law firm) who work under the outside counsel’s

           supervision, support and assist such counsel in these Actions, and who are not

           members, employees, officers, or directors of a Party to these Actions;

       b. Retained outside counsel of record to the Parties to these Actions, and the employees

           of such outside counsel (or such counsel’s law firm) who work under the outside

           counsel’s supervision, support and assist such counsel in these Actions, and who are

           not members, employees, officers, or directors of a Party to these Actions, if

           reasonably necessary to the conduct of one or more of these Actions;




                                              -11-
Case 4:18-cv-01885-HSG Document 571
                                132 Filed 12/10/18
                                          02/23/17 Page 26
                                                        16 of 56
                                                              46



c. Personnel of third party vendors engaged by a Receiving Party or by outside counsel

   of record to a Receiving Party to assist in (i) the coding, imaging, or other

   management of documents produced in discovery in these Actions; (ii) the

   preparation of demonstrative exhibits or other visual aids for presentation at a hearing

   or trial of these Actions; or (iii) jury research and analysis, provided such personnel

   are not members, employees, officers, or directors of a Party to the Actions, and

   provided such personnel do not have an interest in the outcome of these Actions;

d. Independent consultants or expert witnesses performing services in connection with

   the prosecution or defense of these Actions and any of their staff, assistants, or

   clerical workers, provided that each such person is not a member, officer, director, or

   employee of or for any Party to these Actions, and provided that each such person (i)

   executes a copy of the Certification attached as Exhibit A to this Protective Order,

   and (ii) has been previously approved pursuant to the procedure in Section 12;

e. Any person providing testimony, where at least one of the following conditions

   applies: (i) the person is an employee of the Producing Party when the disclosure is

   made and the Confidential Information being disclosed does not contain salary,

   performance review, or other personal information regarding any person other than

   the witness; (ii) the attorney taking the deposition and showing the person the

   Confidential Information represents the Producing Party; (iii) the person’s name

   appears on the Confidential Information as a person who has previously seen or

   received the Confidential Information, or it is otherwise established that the witness

   has previously seen, received, or had access during his/her normal course of

   employment to the Confidential Information, or knows or had access during his/her




                                       -12-
Case 4:18-cv-01885-HSG Document 571
                                132 Filed 12/10/18
                                          02/23/17 Page 27
                                                        17 of 56
                                                              46



   normal course of employment to the Confidential Information contained within it; or

   (iv) the Producing Party has consented to the showing of the Confidential Information

   to the person. If a questioning attorney cannot otherwise establish whether a witness

   has previously seen, received, or had access during their normal course of

   employment to a document containing Confidential Information, or knows or had

   access during his/her normal course of employment to the Confidential Information

   contained within it, the questioning attorney can show the document to the witness

   solely for this purpose, but shall ask no substantive questions until confirming that the

   witness has previously seen, received, or had access during their normal course of

   employment to the document, or knows or had access during his/her normal course of

   employment to the Confidential Information contained within it, and if the

   questioning attorney cannot so establish, the document shall not be an exhibit to the

   witness’ deposition;

f. The Court in this proceeding, Court personnel, and Court reporters;

g. Up to four (4) in-house attorneys or European patent attorneys for the Receiving

   Party, including, if applicable, in-house attorneys or European patent attorneys for the

   Receiving Party’s parent or affiliated company or corporation (where “affiliate” is

   understood to mean under common control), who are responsible for overseeing the

   Action(s) and who are designated in writing by the Receiving Party and approved by

   the Producing Party pursuant to Section 13 (such designated employees are referred

   to herein as the “Internal Representatives”). The Internal Representatives shall be

   limited to such persons as are reasonably necessary for development and presentation

   of the claims or defenses; and




                                       -13-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 28
                                                               18 of 56
                                                                     46



       h. Any other person as to whom the Producing Party first agrees in writing.

9. Disclosure of Discovery Materials Designated “Highly Confidential – Outside Counsel

   Only”

       Absent prior written consent of the Producing Party or as otherwise ordered by the Court,

access to and disclosure of Discovery Materials designated as “Highly Confidential – Outside

Counsel Only,” or copies or extracts therefrom and compilations and summaries thereof shall be

limited to those persons described in Sections 8.a, 8.b, 8.c, 8.d, 8.e, 8.f, and 8.h.

10. Disclosure of Discovery Materials Designated “Highly Confidential – Source Code”

       Absent prior written consent of the Producing Party or as otherwise ordered by the Court,

access to and disclosure of Discovery Materials designated as “Highly Confidential – Source

Code,” or copies or extracts therefrom and notes, compilations, and summaries thereof shall be

limited to the following persons, in strict accordance with the following procedures:

       a. Highly Confidential – Source Code material shall be produced, to the extent

           practicable, as native source code in computer-searchable format on a standalone

           computer connected to a monitor, keyboard, mouse or touchpad, and printer, with all

           other ports, software and other avenues that could be used to copy or transfer such

           data to another computer blocked (“Standalone Computer”).                    The Standalone

           Computer shall be maintained in the sole control and custody of counsel of record for

           the Producing Party at counsel’s offices, unless another location is agreed upon. The

           Standalone Computer shall have tools installed sufficient to review and search the

           Source Code material, but not to compile, interpret or execute the Source Code

           material, as requested by the Receiving Party and approved by the Producing Party.

           The Receiving Party shall pay all costs associated with the purchase of such




                                                 -14-
Case 4:18-cv-01885-HSG Document 571
                                132 Filed 12/10/18
                                          02/23/17 Page 29
                                                        19 of 56
                                                              46



   software tools, shall pay any reasonable costs the Producing Party incurs associated

   with the installation of such software tools, and must provide the Producing Party

   with copies of such software tool(s) at least five (5) business days in advance of the

   date upon which the Receiving Party wishes to have the software tools available

   for use on the Standalone Computer. Within the five (5) business day period, a

   Producing Party may object in writing to the installation of any software tool,

   explaining why the tool should not be installed on the Standalone Computer. If, after

   conferring in good faith, there is still disagreement, the Receiving Party or the

   Producing Party may initiate the discovery dispute procedures in Paragraph 5.a of the

   Scheduling Order.

b. Absent agreement of the Producing Party or order of the Court, the Receiving Party

   shall not use any compilers, interpreters or simulators in connection with the

   Producing Party’s source code. The Producing Party may appoint a non-attorney

   person to visually monitor the activities of the Receiving Party’s representatives

   during any source code review from outside of the review room (such as through a

   glass window), but only to ensure that there is no unauthorized recording, copying, or

   transmission of the source code.      Any inadvertent observation or awareness of

   privileged communications of the Receiving Party’s representatives will not be

   deemed to cause any waiver or other loss of any privilege covering such

   communications      and   the   substance   of   any   such   inadvertently   observed

   communications shall not be subsequently communicated, used, or relied upon for

   any purpose.




                                       -15-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 30
                                                               20 of 56
                                                                     46



       c. Only persons designated under Sections 8.a and 8.d shall have access to the

           Standalone Computer provided however that the following additional restrictions

           shall apply to such access:

              i.   In each Action, access to Source Code material shall be limited to outside

                   counsel of the Receiving Party and up to five (5) outside consultants or

                   experts1 of the Receiving Party (i.e., not existing employees of a Party or an

                   affiliate of a Party) retained for the purpose of these Actions who are

                   identified to the Producing Party and approved to access such Protected

                   Materials pursuant to the above.

             ii.   Use or possession of any input/output device (e.g., USB memory stick,

                   cameras or any camera-enabled device, CDs, floppy disk, portable hard drive,

                   laptop, or any devices that can access the Internet or any other network or

                   external system, etc.) is prohibited while accessing the Standalone Computer

                   containing the Source Code material. All persons accessing the Standalone

                   Computer must agree to submit to reasonable security measures to insure they

                   are not carrying any prohibited items before they will be given access. The

                   Standalone Computer will be made available for inspection during regular

                   business hours, upon reasonable notice to the producing party, which shall not

                   be less than three (3) business days in advance of the requested inspection.

            iii.   Once source code is made available for inspection, it must remain available

                   for inspection in accordance with these procedures until the conclusion of
1
 For the purposes of this paragraph, an outside consultant or expert is defined to include the
outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his or
her analysis shall count as a disclosure to a single consultant or expert.



                                               -16-
Case 4:18-cv-01885-HSG Document 571
                                132 Filed 12/10/18
                                          02/23/17 Page 31
                                                        21 of 56
                                                              46



         expert discovery.    During any dispute relating to printing Source Code

         materials, the Producing Party shall not withhold access to the Standalone

         Computer because of the dispute, and shall make available for inspection and

         review, in the room with the Standalone Computer, the disputed pages.

         Inspection of source code after the conclusion of expert discovery may be

         performed for good cause shown. At least three (3) business days prior to the

         date on which access is sought to such Standalone Computer, counsel of

         record for the Receiving Party shall provide a list of individuals including

         attorneys seeking to access such Standalone Computer. The Parties agree to

         cooperate in good faith such that maintaining the Producing Party’s source

         code at the offices of its outside counsel shall not unreasonably hinder the

         Receiving Party’s ability to efficiently and effectively conduct the prosecution

         or defense of these Actions.

   iv.   The Receiving Party’s outside counsel, expert and/or consultant shall be

         entitled to take notes relating to the Source Code material but may not copy

         any portion of the Source Code into the notes, excepting variable, object,

         method, class, or file names, which may be copied for identification purposes

         only, and may not, with the exception of pseudocode explanations of the

         Source Code, be used to replicate the Source Code in the notes. Excepting

         these notes, no copies of all or any portion of the Source Code material may

         leave the room in which the Source Code material is inspected, and no other

         written or electronic record of the Source Code material is permitted except as

         otherwise provided by this Order.




                                        -17-
Case 4:18-cv-01885-HSG Document 571
                                132 Filed 12/10/18
                                          02/23/17 Page 32
                                                        22 of 56
                                                              46



     v.   The Producing Party shall provide a separate office or conference room for the

          exclusive use of persons reviewing the Source Code material in addition to the

          room containing the Standalone Computer. The source code reviewers shall

          be permitted to use electronic devices such as laptops and cellular phones that

          have a connection to a network in this room.

    vi.   The Producing Party may require each Receiving Party’s representative to

          complete a Source Code review log identifying: (1) the person’s name; (2) the

          date and time access began; (3) the date and time access ended.

d. The Standalone Computer shall be equipped with a laser printer with commercially

   reasonable printing speeds for on-site printing of the Source Code material produced

   by the Producing Party onto production-numbered paper labeled “Highly Confidential

   – Source Code,” which shall be provided by the Producing Party. The Producing

   Party shall configure the Standalone Computer to print at least 60 lines of source code

   per page, and to include on each page the full path name (including the file name) of

   the file printed. The Receiving Party shall use the mechanism for printing provided

   by the Producing Party to print unmodified excerpts of files provided by the

   Producing Party, and shall only print those portions of the material reasonably

   necessary for these Actions. The Receiving Party shall verify that each page correctly

   displays the full path name (including the file name) of the file printed before

   tendering pages to the Producing Party, and shall promptly inform the Producing

   Party if any pages do not display the full path name (including the file name) of the

   file printed, whereupon the Producing Party shall promptly resolve any issues and

   restore printing with the full path name (including the file name) of each file printed.




                                       -18-
Case 4:18-cv-01885-HSG Document 571
                                132 Filed 12/10/18
                                          02/23/17 Page 33
                                                        23 of 56
                                                              46



   The Receiving Party shall re-print any pages printed without the full path name

   (including the file name), and the pages without the full path name (including the file

   name) of the file printed shall be destroyed. Absent good cause shown, the Receiving

   Party may not print (i) an aggregate total of pages that is more than an overall page

   limit or (ii) a number of consecutive pages that is more than a consecutive page limit

   as agreed to by the Producing Party and the Receiving Party after the Receiving Party

   has reviewed the Producing Party's Source Code production. If the Producing Party

   and the Receiving Party are unable to agree on an overall page limit and a

   consecutive page limit, after conferring in good faith, the Producing Party or the

   Receiving Party may seek a Court Order (via the procedures in Paragraph 5.a of the

   Scheduling Order) setting the appropriate overall page limit and consecutive page

   limit. Until the parties agree or the Court rules otherwise, the Receiving Party may

   print up to an aggregate total of 750 pages but may not print more than 25

   consecutive pages.    Counsel for the Producing Party will keep the originals of all

   printed material.

e. After tendering the printed Source Code materials, the Producing Party shall have

   five (5) business days to review the printed material and provide the Receiving Party

   with written notice of any objection, setting out why each objected to portion is

   excessive and/or not reasonably necessary for any case activity. If after conferring

   the dispute is not resolved, the Producing Party or the Receiving Party shall be

   entitled to seek a Court Order (via the procedures in Paragraph 5.a of the Scheduling

   Order) that the printed material in question should or should not be produced. In the

   absence of any objection, or when ordered by the Court, the Producing Party shall




                                      -19-
Case 4:18-cv-01885-HSG Document 571
                                132 Filed 12/10/18
                                          02/23/17 Page 34
                                                        24 of 56
                                                              46



   serve a copy of the printed pages upon the Receiving Party within seven (7) business

   days of the Receiving Party tendering the printed pages and shall retain the original

   printed material.

f. All Highly Confidential – Source Code materials, including all copies, shall be

   maintained in a secure manner and may only be accessed by persons authorized under

   Sections 8.a and 8.d. The Receiving Party may make no more copies than necessary

   and, in any event, may not make more than five (5) concurrently existing non-

   electronic copies, not including copies made for expert reports served on other

   parties, or for court filings.

g. Excerpts of Highly Confidential – Source Code materials may be included in a

   pleading, exhibit, expert report, discovery document, deposition transcript, other

   Court document, or any drafts of these documents (“Source Code Pleadings”) and

   shall not count as a concurrently existing copy. To the extent portions of Highly

   Confidential - Source Code material are quoted in a Source Code Pleading, either the

   entire document will be stamped and treated as “Highly Confidential – Source Code”

   or those pages containing the quoted material will be separately bound, stamped, and

   treated as “Highly Confidential – Source Code.”

h. To the extent portions of Highly Confidential – Source Code material are quoted in a

   Source Code Pleading, the persons authorized under Sections 8.a and 8.d shall be

   permitted to store and access Source Code Pleadings on a computer that limits access

   to only authorized persons or send Source Code Pleadings to authorized persons.

   Otherwise, material designated “Highly Confidential – Source Code” may only be

   transported by the Receiving Party at the direction of a person authorized under




                                     -20-
      Case 4:18-cv-01885-HSG Document 571
                                      132 Filed 12/10/18
                                                02/23/17 Page 35
                                                              25 of 56
                                                                    46



          Sections 8.a and 8.d to another authorized person on paper via hand carry, Federal

          Express or other similarly reliable courier. Such Highly Confidential – Source Code

          materials may not be transported or transmitted electronically over a network of any

          kind, including a LAN, an intranet, or the Internet unless the materials are encrypted

          using a secure encryption method.

      i. All Highly Confidential – Source Code materials utilized during a deposition shall not

          be marked as an exhibit, but will not be precluded, limited, or otherwise restricted

          from use at trial or otherwise solely because the materials were not marked as an

          exhibit. At the conclusion of the deposition, all Source Code materials will be

          retrieved by the Party conducting the deposition at the end of each day. At no time

          will any such material be given to or left with the Court Reporter or any other

          individual.

11. Challenges to the Designation of Confidential Information

      Challenges to the designation of Confidential Information will occur only as follows:

      a. If a Receiving Party believes that material designated as Confidential Information is

          not in fact confidential, or should be re-designated or revealed to an individual not

          otherwise authorized to have access to such material under the terms of this

          Protective Order, then the Receiving Party shall provide to the Producing Party

          written notice of disagreement with the designation. Within five (5) business days,

          the Producing Party must respond to the written notice explaining the basis for the

          designation or withdrawing or re-designating the material after which the Producing

          Party and Receiving Party shall meet and confer to resolve any remaining dispute.




                                              -21-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 36
                                                               26 of 56
                                                                     46



       b. If, after conferring in good faith, there is still disagreement as to whether the

           designation is appropriate, the Receiving Party or the Producing Party may initiate the

           discovery dispute procedures in Paragraph 5.a of the Scheduling Order with regard to

           any designation of Confidential Information in dispute. It shall be the burden of the

           Producing Party to establish that the contested material is confidential. Unless and

           until a Court ruling is obtained changing a designation, or the parties agree otherwise,

           the material involved shall be treated according to its designation.

12. Procedure for Qualifying Independent Experts and Consultants

       In order for an independent consultant or expert witness to be permitted access to

Confidential Information, the counsel of the Party employing the consultant or expert must notify

in writing the Producing Party, at least seven (7) business days before allowing such access. The

identification of a consultant or expert pursuant to this Protective Order shall not be construed as

the identification of an expert trial witness under Fed. R. Civ. P. 26(a)(2) and shall not constitute

a waiver of attorney work-product protection or the attorney-client privilege.

       a. Such written notice shall include the following: (i) The name of the consultant or

           expert; (ii) The present employer, job title, and business address of the consultant or

           expert; (iii) a copy of a Certification (attached hereto as Exhibit A) signed by the

           consultant or expert; and (iv) a current curriculum vitae containing at least any known

           present or past relationship between the consultant or expert and any named Party to

           these Actions (except where disclosure of such relationship is prohibited by a court

           order or nondisclosure agreement, in which case, the CV should identify at least the

           start and end dates of such relationship and as much identifying information as

           possible about the relationship).




                                                -22-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 37
                                                               27 of 56
                                                                     46



       b. Within the seven (7) business day period, a Producing Party may object in writing to

           the disclosure of Confidential Information to the consultant or expert in question.

           Should a Producing Party so object, no Confidential Information that is the subject of

           the Producing Party’s objection shall be disclosed to the consultant or expert in

           question until the objection has been resolved by the parties or by the Court. If, after

           conferring in good faith there is still disagreement, the Receiving Party or the

           Producing Party may initiate the discovery dispute procedures in Paragraph 5.a of the

           Scheduling Order. It shall be the burden of the Producing Party to establish that

           disclosure of Confidential Information to the consultant or expert in question should

           be prohibited.

13. Procedure for Qualifying Internal Representatives

       a. Internal Representatives

       In order for a proposed Internal Representative to be permitted access to materials

designated as “Confidential” the Receiving Party must notify in writing the Producing Party, at

least seven (7) business days before allowing such access. The Receiving Party must provide to

the Producing Party the name, job title, and business address of the proposed Internal

Representative to whom the Receiving Party desires to disclose such material or any

information contained therein, as well as a sufficiently specific description of the proposed

Internal Representative’s business duties to reflect that the proposed Internal Representative

does not currently participate, and does not reasonably anticipate participating, in competitive

business decisions relating to the products of the Receiving Party or any of its parent,

subsidiary, or affiliated companies. Participation in licensing activities including, but not

limited to, identifying licensees, negotiating license agreements, and researching and pursuing




                                               -23-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 38
                                                               28 of 56
                                                                     46



enforcement actions is competitive business decision-making under this paragraph and, like

any other competitive business decision-making, shall disqualify a proposed Internal

Representative. Within the seven (7) business day period, the Producing Party may object in

writing to the disclosure of such material to the proposed Internal Representative. Should a

Producing Party so object, no Confidential Information that is the subject of the Producing

Party’s objection shall be disclosed to the proposed Internal Representative in question until the

objection has been resolved by the parties or by the Court. If, after conferring in good faith there

is still disagreement, the Receiving Party and the Producing Party may initiate the discovery

dispute procedures in Paragraph 5.a of the Scheduling Order. It shall be the burden of the

Producing Party to establish that disclosure of Confidential Information to the proposed Internal

Representative in question should be prohibited.

       b. Aggregate Sales Information Internal Representatives

       A Receiving Party may designate up to two (2) Aggregate Sales Information Internal

Representatives, and each approved Aggregate Sales Information Internal Representative shall

count towards the maximum of four (4) approved Internal Representatives. Aggregate Sales

Information    Internal   Representatives    are   subject   to   all   rules   governing   Internal

Representatives, with the following modifications: (1) they may participate in any competitive

business decision-making, including without limitation participation in licensing activities

including, but not limited to, identifying licensees, negotiating license agreements, and

researching and pursuing enforcement actions and their participation in any competitive

business decision-making shall not disqualify any proposed Aggregate Sales Information

Internal Representatives; and (2) they may receive and review only aggregate information

concerning defendants’ sales of the accused products including at least the total number of




                                               -24-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 39
                                                               29 of 56
                                                                     46



units sold of each accused product (on a per model basis) for each time period such

information is available (e.g., per month or per quarter), and may not review any other

Confidential Information, including without limitation information that other Internal

Representatives may review under this Order. When disclosing a proposed Aggregate Sales

Information Internal Representative under this paragraph, the Receiving Party shall identify the

proposed Internal Representative as an Aggregate Sales Information Internal Representative.

14. Patent Prosecution Bar

       Absent the written consent of a Producing Party, any individual attorney representing

Plaintiffs, whether in-house or outside counsel, and any person who is associated with Plaintiffs

and has reviewed any Producing Party’s materials designated “Highly Confidential – Outside

Counsel Only” or “Highly Confidential – Source Code” (which shall also be referred to as

“Prosecution Bar Materials”) shall not, for a period commencing upon receipt of such materials

and ending one (1) year following the final resolution of the Action (including any appeals)

engage in any Prosecution Activity (as defined below) substantially related to the subject matter

of the patents-in-suit. The provisions of this Section do not apply where a Producing Party

discloses its own Prosecution Bar Materials to an individual not designated under this Protective

Order to receive such materials.

       The following documents and materials shall not be classified as Prosecution Bar

Materials: (i) documents and information related only to damages or reasonable royalty rates; (ii)

publications, including patents and published patent applications; (iii) materials regarding a third

party system or product that is publicly known, on sale, or in public use unless such materials are

designated as Prosecution Bar Materials by that third party or are subject to confidentiality

obligations owed to that third party; and (iv) information that is publicly available.




                                                -25-
        Case 4:18-cv-01885-HSG Document 571
                                        132 Filed 12/10/18
                                                  02/23/17 Page 40
                                                                30 of 56
                                                                      46



        “Prosecution Activity” shall mean: (1) preparing and/or prosecuting any patent

application (or portion thereof), whether design or utility, and either in the United States or

abroad on behalf of a patentee or assignee of a patentee’s rights; (2) preparing patent claim(s) on

behalf of a patentee or assignee of a patentee’s rights; or (3) providing advice, counsel or

suggestions regarding, or in any other way influencing, claim scope and/or language,

embodiment(s) for claim coverage, claim(s) for prosecution, or claim coverage for products or

processes on behalf of a patentee or assignee of patentee's rights. Prosecution Activity shall

include any activities relating to inter partes review, post-grant review, reissue proceedings, and

reexamination proceedings for any patent-in-suit or any patent claiming subject matter

substantially related to that of the patents-in-suit. For the avoidance of any doubt, Prosecution

Activity does not include administrative tasks ancillary to the activities described above (e.g.,

invoicing, billing, collection, etc.).

        Nothing in this Section shall prevent any person who has reviewed Prosecution Bar

Materials from communicating with any person involved in Prosecution Activity, provided such

communications do not reveal a Producing Party’s Prosecution Bar Materials information, either

directly or indirectly, for example, by providing advice based on or influenced by Prosecution

Bar Materials. Nothing in this Section shall prevent any person from sending Prior Art to an

attorney involved in patent prosecution for purposes of ensuring that such Prior Art is submitted

to the U.S. Patent and Trademark Office (or any similar agency of a foreign government) to

assist a patent applicant in complying with its duty of candor.          “Prior Art” shall mean

publications, including patents and published patent applications; and materials or information

regarding a third party system or product that was publicly known, on sale, or in public use as of

the relevant priority date, unless such materials are designated as Prosecution Bar Materials by




                                               -26-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 41
                                                               31 of 56
                                                                     46



that third party or are subject to confidentiality obligations owed to that third party. This

prosecution bar (i) is personal to the individual who has reviewed the Confidential Information

and shall not be imputed to any other person or entity and (ii) shall not be triggered by an

attorney’s reviewing or otherwise learning the substance of his or her client’s Confidential

Information.

15. Confidential Information to Be Filed Under Seal

       Any Confidential Information that is to be filed with a Court in connection with any

proceedings herein, shall be filed under seal in compliance with Delaware Local Rule 5.1.3 and

the applicable CM/ECF Procedures for the District of Delaware. A Receiving Party may not file

in the public record materials containing Confidential Information absent prior written consent

from the Producing Party or a Court Order secured after appropriate notice to all interested

persons.

       Redacted versions of papers with Confidential Information filed under seal may be filed

with the Court in accordance with its procedures and made publicly available provided that

Delaware Local Rule 5.1.3 and any other appropriate local rules are followed; and

       •   All Confidential Information set forth in the papers is deleted or obscured and all

           Confidential Information is removed as exhibits; and

       •   Redacted versions of the papers are clearly marked “Public Version – Confidential

           Information Redacted” or the like. Redacted versions of the papers also must clearly

           identify each place where information or exhibits have been deleted.

16. Information Protected by Privilege, Work Product, or Other Doctrine

       a. Consultant and Expert Materials. Draft expert reports, any expert’s or consultant’s

           personal notes, and communications between or among any experts, consultants, and




                                              -27-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 42
                                                               32 of 56
                                                                     46



           counsel shall not be discoverable. Additionally, the expert discovery protections set

           forth in Fed. R. Civ. P. 26(b)(4) shall apply to such materials.

       b. Privilege Log. Producing Parties shall not be required to identify on their privilege

           log(s) any document or communication dated on or after the filing of the first of these

           Actions (i.e., December 7, 2015).

17. Use of Confidential Information During Court Proceedings

       If any Confidential Information is used in any Court pretrial proceeding in the Actions

(including, but not limited to, conferences, oral arguments, and hearings), the Confidential

Information shall not lose its confidentiality status through such use. The Parties shall take all

steps reasonably necessary to protect the confidentiality of the Confidential Information during

any such use, including, but not limited to, requesting closure of the courtroom and/or in camera

proceedings. The terms of this Protective Order do not preclude, limit, restrict, or otherwise

apply to the use of documents at trial. The parties agree to meet and confer in good faith prior to

trial to establish procedures for the use of Confidential Information at trial.

18. Conclusion of the Action

       All provisions of this Protective Order restricting the disclosure or use of Confidential

Information shall continue to be binding after the final resolution of each Action, unless

otherwise agreed by all the Parties to the Action or ordered by the Court. Upon final resolution

of the Action, including the running of any time to appeal or to move for relief under Fed. R.

Civ. P. 60(b)(1)-(3), a Receiving Party in possession of Confidential Information shall, no later

than two (2) months after conclusion of this action, either return such information to counsel for

the Producing Party or destroy the information and certify in writing within that time period that

the documents have been destroyed. Notwithstanding this provision, outside counsel of record




                                                 -28-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 43
                                                               33 of 56
                                                                     46



are entitled to retain an archival copy of all pleadings, motion papers, briefs, exhibits, transcripts,

written discovery, expert reports, legal memoranda, attorney work product and correspondence,

even if such materials contain or reflect Confidential Information. Any such archival copies

remain subject to the terms of this Protective Order.          Outside counsel need not purge its

document management system, file servers, email servers, or backup tapes to eliminate

Confidential Information.

19. New Parties and Counsel

       In the event that a new Party is added, substituted, or brought in to any of the Actions,

this Protective Order will be binding on and inure to the benefit of the new Party, along with the

corresponding obligations on the new Party to maintain the confidentiality of the Confidential

Information, subject to the right of the new Party to seek relief from or modification of this

Protective Order. In the event that new counsel for an existing Party is added, substituted or

brought in to any of the Actions, this Protective Order will be binding on the new counsel, along

with the corresponding obligations on the new counsel to maintain the confidentiality of the

Confidential Information.

20. Modification of Protective Order

       Each Party reserves the right to request that the Court modify the terms of this Protective

Order in the event that the Party believes that a modification is necessary. If such an application

is made, all signatories of copies of the Certification, as well as persons described herein, shall

remain bound by this Protective Order unless and until it is modified by the Court.




                                                 -29-
         Case 4:18-cv-01885-HSG Document 571
                                         132 Filed 12/10/18
                                                   02/23/17 Page 44
                                                                 34 of 56
                                                                       46



21. No Admissions

         Compliance with this Protective Order in no way constitutes an admission by any Party

that any information designated pursuant to this Protective Order is or is not proprietary,

confidential, or a trade secret.

22. Jurisdiction

         Each person receiving Confidential Information under the terms of this Protective Order

hereby agrees to subject himself or herself to the jurisdiction of this Court for purposes of any

proceedings relating to the performance under, compliance with, or violation of this Protective

Order.

23. Other Proceedings

         By entering this Protective Order and limiting the disclosure of information in this case,

the Court does not intend to preclude another court from finding that information may be

relevant and subject to disclosure in another case. Any Receiving Party subject to this Protective

Order who becomes subject to a motion to disclose a Producing Party’s Confidential Information

pursuant to the Protective Order, or receives a request for the production of such information,

including but not limited to a request by subpoena, shall (i) promptly notify that party of the

motion so that the party may have an opportunity to appear and be heard on whether that

information should be disclosed; (ii) cooperate to the extent necessary to permit the Producing

Party to seek to quash such process or discovery request; and (iii) not produce or disclose the

documents, things, or information until the Producing Party consents in writing to production or

the Receiving Party is ordered by a court of competent jurisdiction to produce or disclose the

documents, things, or information, so long as the order is not stayed prior to the date set for




                                                 -30-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 45
                                                               35 of 56
                                                                     46



production or disclosure. Nothing herein shall prevent timely compliance with a governmental

subpoena or court order.




                                             -31-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 46
                                                               36 of 56
                                                                     46



MCCARTER & ENGLISH, LLP

/s/ Daniel M. Silver

Michael P. Kelly (#2295)
Daniel M. Silver (#4758)
Benjamin A. Smyth (#5528)
Renaissance Centre
405 N. King Street, 8th Floor
Wilmington, DE 19801
(302) 984-6300
mkelly@mccarter.com
dsilver@mccarter.com
bsmyth@mccarter.com

Of Counsel:

Michael P. Sandonato
John D. Carlin
Daniel A. Apgar
Jonathan M. Sharret
FITZPATRICK, CELLA, HARPER &
SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
(212) 218-2100

Attorneys for Plaintiffs




                                     -32-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 47
                                                               37 of 56
                                                                     46



MORRIS, NICHOLS, ARSHT & TUNNELL
LLP

/s/ Rodger D. Smith II

Rodger D. Smith II (#3778)                         Of Counsel:
Eleanor G. Tennyson (#5812)
1201 North Market Street                           Kai Tseng
P.O. Box 1347                                      Craig Kaufman
Wilmington, DE 19899                               James Lin
(302) 658-9200                                     TECHKNOWLEDGE LAW GROUP LLP
rsmith@mnat.com                                    100 Marine Parkway, Suite 200
etennyson@mnat.com                                 Redwood Shores, CA 94065

Of Counsel:                                        Attorneys for Defendants Acer, Inc. and Acer
                                                   America Corporation
Matt Warren
Patrick Shields                                    Michael J. Newton
Brian Wikner                                       Derek Neilson
Erika Mayo                                         Sang (Michael) Lee
WARREN LEX LLP                                     ALSTON & BIRD LLP
2261 Market Street, No. 606                        2828 N. Harwood Street, Suite 1800
San Francisco, CA 94114                            Dallas, TX 75201-2139

                                                   Patrick J. Flinn
Attorneys for Defendants Acer, Inc., Acer          ALSTON & BIRD LLP
America Corporation, ASUSTeK Coumputer             1201 West Peachtree Street, Suite 4900
Inc. and ASUS Computer International               Atlanta, GA 30309-3424

                                                   Xavier M. Brandwajn
                                                   ALSTON & BIRD LLP
                                                   1950 University Avenue, 5th Floor
                                                   East Palo Alto, CA 94303

                                                   Ross R. Barton
                                                   ALSTON & BIRD LLP
                                                   101 South Tyron Street, Suite 4000
                                                   Charlotte, NC 28280-4000
                                                   (704) 444-1000

                                                   Attorneys for Defendants ASUSteK Computer Inc.
                                                   and ASUS Computer International




                                            -33-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 48
                                                               38 of 56
                                                                     46



YOUNG CONAWAY STARGATT                             SHAW KELLER LLP
 & TAYLOR, LLP

/s/ Samantha G. Wilson                             /s/ Karen E. Keller

Adam W. Poff (#3990)                               John W. Shaw (# 3362)
Anne Shea Gaza (#4093)                             Karen E. Keller (# 4489)
Samantha G. Wilson (#5816)                         Andrew E. Russell (# 5382)
Rodney Square                                      300 Delaware Avenue, Suite 1120
1000 North King Street                             Wilmington, DE 19801
Wilmington, DE 19801                               (302) 298-0700
(302) 571-6600                                     jshaw@shawkeller.com
apoff@ycst.com                                     kkeller@shawkeller.com
agaza@ycst.com                                     arussell@shawkeller.com
swilson@ycst.com
                                                   Of Counsel:
Attorneys for Defendant Visual Land, Inc.
                                                   John Schnurer
                                                   Kevin Patariu
                                                   Ryan Hawkins
                                                   Louise Lu
                                                   Vinay Sathe
                                                   PERKINS COIE LLP
                                                   11988 El Camino Real, Suite 350
                                                   San Diego, CA 92130
                                                   (858) 720-5700

                                                   Ryan McBrayer
                                                   Jonathan Putman
                                                   PERKINS COIE LLP
                                                   1201 Third Avenue, Suite 4900
                                                   Seattle, WA 98101
                                                   (206) 359-8000

                                                   Attorneys for Defendants HTC Corp. and HTC
                                                   America, Inc.




                                            -34-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 49
                                                               39 of 56
                                                                     46



YOUNG CONAWAY STARGATT                             MORRIS, NICHOLS, ARSHT
 & TAYLOR, LLP                                      & TUNNELL LLP

/s/ Karen L. Pascale                               /s/ Karen Jacobs
                                                   ______________________________
Karen L. Pascale (#2903)                           Karen Jacobs (#2881)
Robert M. Vrana (# 5666)                           Mirco J. Haag (#6165)
Rodney Square                                      1201 North Market Street
1000 North King Street                             P.O. Box 1347
Wilmington, DE 19801                               Wilmington, DE 19899
(302) 571-6600                                     (302) 658-9200
kpascale@ycst.com                                  kjacobs@mnat.com
rvrana@ycst.com                                    mhaag@mnat.com

Of Counsel:                                        Of Counsel :

P. Andrew Blatt                                    Bryan G. Harrison
WOOD HERRON & EVANS LLP                            LOCKE LORD LLP
2700 Carew Tower                                   Terminus 200
Cincinnati, OH 45202                               3333 Piedmont Road NE, Suite 1200
(513) 241-2324                                     Atlanta, GA 30305
                                                   (404) 870-4629
Attorneys for Defendant Southern Telecom, Inc.
                                                   Attorneys for Defendants
                                                   Double Power Technology, Inc.,
                                                   Zowee Marketing Co., Ltd. and
                                                   Shenzen Zowee Technology Co., Ltd.




                                            -35-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 50
                                                               40 of 56
                                                                     46



SHAW KELLER LLP                                   ASHBY & GEDDES

/s/ Karen E. Keller                               /s/ Andrew C. Mayo

John W. Shaw (# 3362)                             Steven J. Balick (#2114)
Karen E. Keller (# 4489)                          Andrew C. Mayo (#5207)
Andrew E. Russell (# 5382)                        500 Delaware Avenue, 8th Floor
300 Delaware Avenue, Suite 1120                   P.O. Box 1150
Wilmington, DE 19801                              Wilmington DE 19899
(302) 298-0700                                    (302) 654-1888
jshaw@shawkeller.com                              sbalick@ashby-geddes.com
kkeller@shawkeller.com                            amayo@ashby-geddes.com
arussell@shawkeller.com
                                                  Of Counsel:
Of Counsel:
                                                  Chad S. Campbell
Lucian C. Chen                                    Jared W. Crop
Wing K. Chiu                                      PERKINS COIE LLP
LUCIAN C. CHEN, ESQ. PLLC                         2901 N. Central Avenue, Suite 2000
One Grand Central Place                           Phoenix, AZ 85012-2788
60 East 42nd Street, Suite 4600                   (602) 351-8000
New York, NY 10165
(212) 710-3007                                    Judith Jennison
                                                  Christina McCullough
Attorneys for Defendant YiFang USA, Inc.          PERKINS COIE LLP
D/B/A E-Fun, Inc.                                 1201 Third Avenue, Suite 4900
                                                  Seattle, WA 98101-3099
                                                  (206) 359-8000

                                                  Attorneys for Microsoft Corporation and
                                                  Microsoft Mobile Inc.




       SO ORDERED, this _________ day of ________________________________, 2017.



                                                   __________________________________
                                                   United States District Judge




                                           -36-
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 51
                                                               41 of 56
                                                                     46


                                         EXHIBIT A

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )    C.A. No. 15-1125-GMS
     v.                                         )
                                                )
ASUSTEK COMPUTER INC.,                          )
ASUS COMPUTER INTERNATIONAL,                    )
                                                )
            Defendants.                         )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 52
                                                               42 of 56
                                                                     46


                                                )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1127-GMS
      v.                                        )
                                                )
VISUAL LAND, INC.,                              )
                                                )
            Defendant.                          )
                                                )

                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
                                                )
                                                )
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 53
                                                               43 of 56
                                                                     46


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1130-GMS
      v.                                        )
                                                )
DOUBLE POWER TECHNOLOGY, INC.,                  )
ZOWEE MARKETING CO., LTD.,                      )
SHENZEN ZOWEE TECHNOLOGY CO.,                   )
LTD.,                                           )
                                                )
            Defendants.                         )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
                                                )
       Case 4:18-cv-01885-HSG Document 571
                                       132 Filed 12/10/18
                                                 02/23/17 Page 54
                                                               44 of 56
                                                                     46


                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1131-GMS
      v.                                        )
                                                )
YIFANG USA, INC. D/B/A E-FUN, INC.,             )
                                                )
            Defendant.                          )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
     Case 4:18-cv-01885-HSG Document 571
                                     132 Filed 12/10/18
                                               02/23/17 Page 55
                                                             45 of 56
                                                                   46

                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Plaintiffs,                         )   C.A. No. 15-1170-GMS
      v.                                        )
                                                )
ACER INC.,                                      )
ACER AMERICA CORPORATION,                       )
                                                )
            Defendants.                         )
                                                )
                                                )
MICROSOFT CORPORATION,                          )
                                                )
            Intervenor-Plaintiff,               )
      v.                                        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants.              )
                                                )
________________________________________        )
                                                )
KONINKLIJKE PHILIPS N.V.,                       )
U.S. PHILIPS CORPORATION,                       )
                                                )
            Intervenor-Defendants/              )
            Counterclaim Plaintiffs in          )
            Intervention,                       )
                                                )
      v.                                        )
                                                )
MICROSOFT CORPORATION                           )
                                                )
            Intervenor-Plaintiff/Counterclaim   )
            Defendant in Intervention           )
                                                )
      AND                                       )
                                                )
MICROSOFT MOBILE INC.,                          )
                                                )
            Counterclaim Defendant              )
            In Intervention                     )
                                                )
        Case 4:18-cv-01885-HSG Document 571
                                        132 Filed 12/10/18
                                                  02/23/17 Page 56
                                                                46 of 56
                                                                      46


                                                      )
KONINKLIJKE PHILIPS N.V.,                             )
U.S. PHILIPS CORPORATION,                             )
                                                      )
                Plaintiffs,                           )          C.A. No. 15-1126-GMS
        v.                                            )
                                                      )
HTC CORP., HTC AMERICA, INC.,                         )
                                                      )
                Defendants.                           )
                                                      )
                                                      )
KONINKLIJKE PHILIPS N.V.,                             )
U.S. PHILIPS CORPORATION,                             )
                                                      )
                Plaintiffs,                           )          C.A. No. 15-1128-GMS
        v.                                            )
                                                      )
SOUTHERN TELECOM INC.,                                )
                                                      )
                Defendant.                            )
                                                      )

             CONSENT TO BE BOUND BY STIPULATED PROTECTIVE ORDER

        I, the undersigned, hereby acknowledge that I have read the Stipulated Protective Order

in this case, understand its terms, agree to be bound by them, and consent to the jurisdiction of

the United States District Court for the District of Delaware to enforce them. I acknowledge that

I will treat any Confidential Information I receive in this action strictly according to the terms of

the Protective Order, and I understand that any unauthorized use of the Confidential Information

I receive constitutes contempt of court.




Signature:

Printed Name:

Date:
